Citation Nr: 0704091	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  02-09 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an earlier effective date for service 
connection for posttraumatic stress disorder (PTSD) prior to 
November 22, 2000.

2.  Entitlement to an earlier effective date for total 
disability rating based on individual unemployability (TDIU) 
prior to November 22, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to September 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which continued the November 22, 2000 effective 
date (the date of receipt of claim) for service connection 
for PTSD and TDIU.  The RO issued a notice of the decision in 
December 2001, and the veteran timely filed a Notice of 
Disagreement (NOD) that same month.  Subsequently, in May 
2002 the RO provided a Statement of the Case (SOC), and 
thereafter, in June 2002, the veteran timely filed a 
substantive appeal.  In September 2003 the RO issued a 
Supplemental Statement of the Case (SSOC).

On appeal in October 2003, the Board remanded the case for 
issuance of proper Veterans Claims Assistance Act (VCAA) 
notice.  

Thereafter, in April 2004, the RO issued another decision and 
notice of decision, which continued to deny the veteran's 
earlier effective date claim for service connection for PTSD.  
The veteran issued an NOD in April 2004, and the RO provided 
an SOC and an SSOC in July 2004, which continued to deny both 
earlier effective date claims.  The veteran again filed a 
substantive appeal in August 2004 and on appeal again in 
December 2004, the Board remanded the case for issuance of 
complete VCAA notice.  Thereafter in September 2005, October 
2005 and March 2006 the RO issued SSOCs.  

The veteran requested a Central Office hearing on this 
matter, which was held in October 2006 where the veteran 
presented as a witness.

In the instant case, the Board finds that the RO complied 
with the October 2003 and December 2004 Remand directives, 
and therefore it may proceed with its review of the appeal.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting 
Board's duty to "insure [the RO's] compliance" with the 
terms of its remand orders).

The Board notes that at his October 2006 Central Office 
hearing, the veteran appears to have raised a clear and 
unmistakable error (CUE) claim with respect to the RO's 
previous denials of service connection for PTSD in 1993 and 
1995.  Hearing Transcript at 6-7.  The Board refers this 
matter to the RO.  The RO should ask the veteran to clarify 
whether he intends to pursue such a claim, and, if he does, 
it should thereafter adjudicate this issue after providing 
proper VCAA notice.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in March 1993 
and in January 1995; the veteran failed to perfect an appeal 
as to both decisions, and therefore, these decisions became 
final.

2.  There is no evidence of record that could reasonably be 
interpreted as reflecting an intent to file a claim to 
reopen the prior denial of service connection for PTSD or 
TDIU until November 22, 2000.

3.  By rating action in April 2004, the RO granted service 
connection for PTSD, evaluating it at 70 percent, as well as 
TDIU; these ratings were assigned effective dates of November 
22, 2000. 


CONCLUSIONS OF LAW

1.  An effective date earlier than November 22, 2000 for 
service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.155, 3.159, 3.400, 4.3, 4.16, 20.101, 20.302, 
20.1103 (2006).

2.  An effective date earlier than November 22, 2000 for 
service connection for TDIU is not warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.155, 3.159, 3.400, 4.3, 4.16, 20.101, 20.302, 
20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2005 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claims.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The February 2005 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claims, namely, proof that he had PTSD 
and TDIU claims pending or continuously under appeal prior to 
November 22, 2000.  This correspondence clearly disclosed 
VA's duty to obtain certain evidence for the veteran, such as 
medical records, employment records and records held by any 
Federal agency, provided the veteran gave consent and 
supplied enough information to enable their attainment.  It 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  This letter 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claims.  It also specifically asked the veteran to 
provide VA with any other supporting evidence or information 
in his possession.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the earlier effective date claims, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating in the February 
2005 letter.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to him 
in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because the question of a different disability rating is 
irrelevant to the current issue on appeal, namely, whether 
the veteran is entitled to an earlier effective date for 
service connection for PTSD and TDIU.  Moreover, as noted 
above, the February 2005 RO letter properly apprised the 
veteran about the type of evidence required to establish his 
earlier effective date claim, thus satisfying this Dingess 
requirement, and a March 2006 correspondence likewise 
provided proper Dingess notice.                 

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
December 2001 RO decision that is the subject of this appeal 
in its February 2005 letter.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claims, as demonstrated by the 
September 2005, October 2005 and March 2006 SSOCs.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but it did not provide a 
medical examination or solicit a medical opinion for the 
purposes of deciding the instant claim because the RO did not 
deem such an opinion or examination to be "necessary" to 
render its decision on the claim.  See 38 U.S.C.A. § 
5103A(d)(1); accord 38 C.F.R. 3.159(c)(4).  The Board concurs 
in this judgment, as the diagnosis of PTSD and its 
relationship to service has already been established.  
Moreover, the matter to be resolved in the instant appeal is 
legal in nature, with the outcome determined by the 
interpretation and application of pertinent laws and 
regulations, rather than by consideration of conflicting or 
disputed evidence or any medical evidence dated after 
November 22, 2000.  Given the nature of the issue, 
procurement of additional evidence, to include an examination 
or medical opinion, would not strengthen the veteran's claim, 
and therefore need not been provided.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


Factual Background

The veteran was discharged from active service in October 
1945.

In August 1991, the veteran filed a claim for PTSD, which the 
RO denied in March 1993.  In April 1993, the RO issued a 
notice of this decision, and in February 1994 the veteran 
timely filed a notice of disagreement.  Thereafter, the RO 
issued an SOC in March 1994, and the veteran then submitted a 
substantive appeal of that decision in July 1994.  This 
appeal, however, was not timely, and the RO informed the 
veteran by an August 1994 letter of this circumstance, 
further advising him of his ability to reopen this claim upon 
submission of new and material evidence.  

In January 1995, the veteran submitted a claim to reopen his 
application for service connection for PTSD, which the RO 
reopened and again denied in June 1995.  The RO issued a 
notice of this decision in June 1995, but the veteran 
thereafter did not file a notice of disagreement.  

Approximately five years later, on November 22, 2000, the 
veteran again filed a PTSD claim, which the RO implicitly 
reopened and granted in April 2001.  The RO assigned a 70 
percent disability evaluation effective date November 22, 
2000, the date of receipt of the claim to reopen.  The RO 
also granted TDIU on its own initiative, based on entitlement 
under 38 C.F.R. § 4.16(a), which permits such an award where 
(1) the schedular rating is less than total; (b) when, in the 
RO's judgment, the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities; and, relevant to the instant case, 
(3) when there is only one service connected disability, 
which is rated at 60 percent or greater.  38 C.F.R. § 
4.16(a).  Because the RO assigned TDIU to the veteran based 
on the single 70 percent service connected PTSD disability, 
it gave an effective date for TDIU of November 22, 2000, the 
date of receipt of the veteran's PTSD claim.  At no time 
prior to this decision had the veteran filed a TDIU claim.

At his October 2006 Central Office hearing, the veteran 
testified that he had filed for service connection for PTSD 
prior to November 2000.  Hearing Transcript at 2, 3.  He also 
indicated that he had left a job because of his PTSD 
symptoms, and that he received psychiatric treatment in 1984.  
Hearing Transcript at 5.  Subsequently, however, the veteran 
stated that he had not received treatment for psychiatric 
conditions prior to 1995.  Hearing Transcript at 8.        



Legal Criteria
 
"[U]nless specifically provided otherwise in this chapter . 
. . the effective date of an award based on an original claim 
[or] a claim reopened after final adjudication . . . shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (Emphasis added).  38 C.F.R. § 3.400 
similarly provides that "[e]xcept as otherwise provided, the 
effective date of an evaluation and award of . . . 
compensation . . . based on an original claim [or] a claim 
reopened after final disallowance . . . will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later."  38 C.F.R. § 3.400 (Emphasis added); see 38 
C.F.R. § 3.400(r) (stating that for reopened claims, the 
effective date will be the "[d]ate of receipt of claim or 
date entitlement arose, whichever is later . . . .").  With 
respect to compensation awards, § 5110 also states that 
"[t]he effective date of an award of disability compensation 
to a veteran shall be the day following the date of the 
veteran's discharge or release if application therefore is 
received within one year from such date of discharge or 
release."  38 U.S.C.A. § 5110(b)(1) (Emphasis added).    

Any communication or action from a veteran indicating an 
attempt to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  38 
C.F.R. § 3.155(a).  Such informal claim must identify the 
benefits sought, and upon receipt of an informal claim, if 
the veteran has not filed a formal claim, VA must forward an 
application form to the veteran for execution.  38 C.F.R. § 
3.155(a).  If the application form is received within one 
year from date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.

Under 38 C.F.R. § 20.302(a), a veteran must file a notice of 
disagreement with an RO decision "within one year from the 
date that that agency mails notice of the determination to 
[the veteran]."  38 C.F.R. § 20.302(a).  In addition, a 
veteran must file a substantive appeal "within 60 days from 
the date that the [RO] mails the Statement of the Case to the 
[veteran], or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later."  38 C.F.R. § 
20.302(b).  If a veteran does not file a notice of 
disagreement with the RO decision or a substantive appeal 
within the applicable time periods, such a decision shall 
become final; that is, it no longer will be in appellate 
status or otherwise pending.  38 U.S.C.A. § 7105; accord 38 
C.F.R. § 20.302(a).  

A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


Analysis

After reviewing the evidence and testimony presented by the 
veteran, the Board concludes that an earlier effective date 
prior to November 22, 2000 for service connection for PTSD 
and TDIU is not warranted.  While the record reflects that 
the veteran had previously filed a service connection claim 
for PTSD in August 1991 and a claim to reopen this issue in 
January 1995, the RO denied both these claims in March 1993 
and June 1995 respectively, and the veteran failed to perfect 
either appeal.  Accordingly, these RO decisions became final 
and no PTSD or TDIU claim was pending or on appellate status 
at the time the veteran filed his November 2000 claim that is 
the subject of this appeal.  The veteran also did not file 
this November 2000 claim within one-year after his 1964 
military discharge.  As a result, the veteran's November 22, 
2000 date of claim, is the proper date from which he should 
receive PTSD and TDIU benefits. 
 
The Board further notes that it is bound, both by statute and 
regulation, to follow the governing provisions contained in 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, which set the 
effective dates of claims, such as the one currently on 
appeal.  See 38 U.S.C.A. § 7104 ("The Board shall be bound 
in its decisions by the regulations of the Department"); 38 
C.F.R. § 20.101(a) ("In its decisions, the Board is bound by 
applicable statutes [and] the regulations of the [VA]").  In 
this regard, the Board may exercise no discretion, and 
because the evidence of record fails to reveal that the 
veteran had a non-final, pending PTSD or TDIU claim prior to 
November 22, 2000, the Board must deny his claims.

For the reasons stated above, the Board finds that an earlier 
effective date for service connection for PTSD and TDIU are 
not warranted.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine does 
not apply to the instant case.  Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert, 
1 Vet. App. at 56.  


ORDER

The application for an effective date for service connection 
for PTSD prior to November 22, 2000 is denied.

The application for an effective date for TDIU prior to 
November 22, 2000 is denied.



____________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


